                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-661-MOC-DCK

 J. ALEXANDER HEROY, as Guardian                  )
 Ad Litem for C.S., a minor, THOMAS P.            )
 PANSA, and PATRICIA D. PANSA,                    )
                                                  )
                Plaintiffs,                       )
                                                  )
    v.                                            )        ORDER
                                                  )
 GASTON COUNTY BOARD OF                           )
 EDUCATION and NICHOLAS                           )
 PATTERSON, in his individual                     )
 capacity,
                                                  )
                Defendants.                       )
                                                  )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Rene Stemple Trehy, filed a “Certification Of Mediation Session” (Document No.

41) notifying the Court that the parties reached a settlement on July 29, 2020. The Court

commends the mediator, counsel, and the parties for their efforts in resolving this matter.

         IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before August 31, 2020.

         SO ORDERED.



                                          Signed: August 6, 2020




      Case 3:19-cv-00661-MOC-DCK Document 42 Filed 08/06/20 Page 1 of 1
